 Case: 1:20-cv-00251-TSB-KLL Doc #: 24 Filed: 11/20/20 Page: 1 of 3 PAGEID #: 126




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

DERRICK SWEETING,                                                    Case No. 1:20-cv-251
     Plaintiff,                                                      Black, J.
                                                                     Litkovitz, M.J.
         vs.

WARDEN RICHARD ERDOS,                                                REPORT AND
    Defendant.                                                       RECOMMENDATION

         On October 8, 2020, the undersigned issued a report and recommendation recommending

dismissal of plaintiff’s claims pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1). (Doc.

20). On October 28, 2020, the District Court adopted the report and recommendation and the

Clerk entered judgment consistent therewith. (Docs. 21, 22).

         Meanwhile, on October 15, 2020, plaintiff mailed what the Court construes to be a

motion to extend by sixty days the deadline to object to the report and recommendation, but it

was not received for filing at the Court until October 28, 2020. (Doc. 23). Under the “prison

mailbox” rule set out in Houston v. Lack, 487 U.S. 266, 276 (1988), it was deemed filed on the

date it was postmarked. Accordingly, plaintiff filed his motion to extend the deadline to object

to the report and recommendation within the fourteen-day period prescribed by Fed. R. Civ. P.

72(b).

         Given the foregoing, the Court recommends that plaintiff’s filing also be liberally

construed as motion for relief from judgment under Rule 60(b) of the Federal Rules of Civil

Procedure. Cf. Haines v. Kerner, 404 U.S. 519, 520 (1972) (pro se pleadings are “held to less

stringent standards than formal pleadings drafted by lawyers”). Rule 60(b) provides, in relevant

part, for relief from a judgment “for the following reasons: (1) mistake, inadvertence, surprise, or

excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could not have
 Case: 1:20-cv-00251-TSB-KLL Doc #: 24 Filed: 11/20/20 Page: 2 of 3 PAGEID #: 127




been discovered in time to move for a new trial under Rule 59(b); (3) fraud (whether previously

called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party; (4) the

judgment is void; (5) the judgment has been satisfied, released or discharged; it is based on an

earlier judgment that has been reversed or vacated; or applying it prospectively is no longer

equitable; or (6) any other reason that justifies relief.” Rule 60(b)(6) applies “only in exceptional

or extraordinary circumstances which are not addressed by the first five numbered clauses of the

Rule.” Hopper v. Euclid Manor Nursing Home, 867 F.2d 291, 294 (6th Cir. 1989). See also

Fuller v. Quire, 916 F.2d 358, 360 (6th Cir. 1990).

       The Court finds that relief is warranted under the sixth reason. By no fault of plaintiff’s,

the District Court’s October 28, 2020 order precluded consideration of his timely motion to

extend the deadline to object to the October 8, 2020 report and recommendation. Given this

exceptional situation, the Court finds that relief should be granted under Rule 60(b)(6).

                           IT IS THEREFORE RECOMMENDED THAT:

       1. Plaintiff’s filing (Doc. 23) be construed as a motion for relief from judgment under

           Rule 60(b)(6) and GRANTED;

       2. The Court VACATE its decision and entry adopting the report and recommendation

           (Doc. 21) and direct the Clerk to vacate its corresponding judgment (Doc. 22);

       3. Plaintiff’s filing (Doc. 23) also be construed as a motion to extend by sixty days the

           deadline to object to the report and recommendation and GRANTED.

       IT IS SO RECOMMENDED.



Date: 11/20/2020
                                                      Karen L. Litkovitz
                                                      United States Magistrate Judge



                                                 2
 Case: 1:20-cv-00251-TSB-KLL Doc #: 24 Filed: 11/20/20 Page: 3 of 3 PAGEID #: 128




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


DERRICK SWEETING,                                                    Case No. 1:20-cv-251
     Plaintiff,                                                      Black, J.
                                                                     Litkovitz, M.J.
       vs.

WARDEN RICHARD ERDOS,
    Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
